 



Blue Sphere Corporation 8-K [blsp-8k_030717.htm]

 

Exhibit 10.1

 

 

 

March 1, 2017

Eilon Natan

Director of Investments

JMJ Financial

 

Re: Extension of Certain Deadlines in Promissory Note and Common Stock Purchase
Warrants

 

 

Dear Eilon:

 

This letter (this “Letter Agreement”) concerns the Promissory Note issued by
Blue Sphere Corporation (“Blue Sphere”) to JMJ Financial (“JMJ”) on October 24,
2016 in the Principal Sum of up to $1,053,000 (the “Note”) and the three Common
Stock Purchase Warrants issued by Blue Sphere to JMJ on October 24, 2016,
December 20, 2016 and February 14, 2017, numbered as W-10212015, W-12202016 and
W-02142017, respectively (each, a “Warrant” and collectively, the “Warrants”).
All capitalized terms used but not defined herein shall have the meaning given
to such term in the Note or Warrants, as applicable.

Section 6 of the Note and Section 1.11 the Warrants each set forth, in identical
form, the following specified events of default:

 

… or (xxii) the reverse split of the Issuer’s common stock fails to become
effective by March 15, 2017; or (xxiii) the Issuer fails to obtain from Nasdaq
or NYSE by February 28, 2017 conditional approval of the listing of the Issuer’s
common stock on The Nasdaq Capital Market or NYSE-MKT subject only to completion
of the Public Offering pursuant to the Registration Statement and to the
Issuer’s common stock maintaining the minimum price requirements prior to
uplisting;.

 

On January 20, 2017, Blue Sphere filed an application to have its common stock
listed with The Nasdaq Capital Market (“NASDAQ”), and as of the date hereof, has
provided its response to the first comment letter received from NASDAQ. The
parties hereto agree and acknowledge that NASDAQ may have further comments prior
to granting its conditional approval, and therefore such approval will not
likely be received by February 28, 2017. In addition, the Company will not
conduct the reverse split of its common stock until such time that NASDAQ has
provided conditional approval and until a date closely aligned with the
anticipated closing of the Public Offering.

 

Blue Sphere has made significant strides toward achieving the timeline set forth
in Section 6 of the Note and Section 1.11 the Warrants. However, the dates set
forth in Sections 6(xxii)-(xxiii) of the Note and Sections 1.11(xxii)-(xxiii) of
the Warrants do not realistically reflect the current timeline of the Public
Offering. Therefore, the undersigned parties hereby agree to the following,
effective as of the date first set forth above:

 

(a)

Section 6(xxii) of the Note and Section 1.11(xxii) of the Warrants shall
hereinafter be deleted and replaced with the following text:

 

(xxii) the reverse split of the Issuer’s common stock fails to become effective
by April 15, 2017;

 

 

 

(b)

Section 6(xxiii) of the Note and Section 1.11(xxiii) of the Warrants shall
hereinafter be deleted and replaced with the following text:

 

(xxiii) the Issuer fails to obtain from Nasdaq or NYSE by March 31, 2017
conditional approval of the listing of the Issuer’s common stock on The Nasdaq
Capital Market or NYSE-MKT subject only to completion of the Public Offering
pursuant to the Registration Statement and to the Issuer’s common stock
maintaining the minimum price requirements prior to uplisting;

 

(c)

The Investor conditionally waives the defaults for the Issuer's failure to meet
the original dates set forth in Sections 6(xxii)-(xxiii) of the Note and
Sections 1.11(xxii)-(xxiii) of the Warrants, but the Investor does not waive any
damages, fees, penalties, liquidated damages, or other amounts or remedies
otherwise resulting from such defaults (which damages, fees, penalties,
liquidated damages, or other amounts or remedies the Investor may choose in the
future to assess, apply or pursue in its sole discretion) and the Investor's
conditional waiver is conditioned on the Issuer's not being in default of and
not breaching any term of the Note or the Wan-ants or any other Transaction
Documents (as defined in the Securities Purchase Agreement Document SPA-10212016
between the Issuer and the Investor) at any time subsequent to the date of this
Letter Agreement (if the Issuer triggers an event of default or breaches any
term of the Note, the Warrants, or the Transaction Documents at any time
subsequent to the date of this Letter Agreement, the Investor may issue a notice
of default for the Issuer's failure to meet the original dates set forth in
Sections 6(xxii)-(xxiii) of the Note and Sections 1.11(xxii)-(xxiii) of the
Warrants).

 

Please indicate your acceptance of the foregoing terms and conditions by signing
and returning this Letter Agreement to me.

 



  Very truly yours,       /s/ Shlomi Palas     Shlomi Palas   Chief Executive
Officer   Blue Sphere Corporation





 

 

The undersigned hereby agrees to be bound by this Letter Agreement.

 

INVESTOR:

 



/s/ JMJ Financial     JMJ Financial / Its Principal   Date: March 1, 2017  

 





 

 



 

